Citation Nr: 0606484	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the feet, to include as secondary to diabetes.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes.

5.  Entitlement to service connection for decreased vision, 
to include as secondary to diabetes.

6.  Entitlement to service connection for disability 
exhibited by hypercholesterol to include as secondary to 
diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim of 
entitlement to service connection for the above noted 
conditions.  A hearing before the undersigned Veterans Law 
Judge at the RO (i.e. a travel board hearing) was held in 
September 2005.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the veteran was not exposed to herbicides in service and 
that diabetes mellitus is not otherwise related to service.

2.  The preponderance of the evidence of record indicates 
that the veteran's peripheral neuropathy of the feet is not 
related to service.

3.  The preponderance of the evidence of record indicates 
that the veteran's hypertension is not related to service.

4.  The preponderance of the evidence of record is against a 
finding that an acquired eye disability exhibited by 
defective vision is related to service.  

5.  The preponderance of the evidence of record is against a 
finding that disability exhibited by hypercholesterol is 
related to service.  


CONCLUSION OF LAW

1.  The veteran's diabetes mellitus was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Peripheral neuropathy of the feet was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  The veteran's hypertension was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  An acquired disability causing defective vision was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2005).

5.  A disability due to hypercholesterol was not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 4.1 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a December 2002 letter, the RO informed the appellant of 
the provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in January 2004, as well as supplemental statements of 
the case (SSOCs) in October 2004 and August 2005, in which 
the appellant and his representative were advised of all the 
pertinent laws and regulations regarding his claims.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOCs and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
January 2004 SOC contained the pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Thus, to the extent that the letters notifying him 
of the VCAA may not have technically informed the appellant 
of each element of the VCAA, the appellant was nonetheless 
properly notified of all the provisions of the VCAA by the 
January 2004 SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant has not 
been prejudiced by the timing of the notice, since it was 
given prior to the adjudication of this claim.  The content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's 
duty to notify.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient records have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  The veteran received a 
hearing at the RO in September 2004, and at hearing before 
the undersigned Veterans Law Judge in September 2005, at 
which time he had opportunity to present additional argument 
and evidence in support of his claims.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for Type II diabetes mellitus under 
current law.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

Under 38 C.F.R. § 3.303(c) (2005), congenital or 
developmental disorders, and refractive errors of the eye, 
are not diseases or injuries for the purpose of VA disability 
compensation.

Furthermore, Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide a claim, but 
(a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease during service; and (c) indicates 
that the claimed disability may be associated with the 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4) (2004); see Charles v. Principi, 16 Vet. 
App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.

The veteran's primary allegation with regard to the diabetes 
mellitus is that the condition is directly related to 
herbicide exposure, such that a presumption of service 
connection would arise under 38 C.F.R. § 3.309(e).  The 
evidence of record does not show, nor does the veteran 
allege, that he served in Vietnam, such that he would be 
entitled to a presumption of herbicide exposure.  Rather, the 
veteran has reported that he was exposed to herbicides while 
working on planes that were in transit to and from Vietnam, 
and which may have been carrying herbicides, or which may 
have dropped herbicides and possibly had herbicide spilled in 
the interior where the veteran worked.  However, there is no 
evidence of record which objectively shows that the veteran 
was, at any time, exposed to herbicides in the course of his 
service; the veteran's testimony at his most recent hearing, 
dated September 2005, before the undersigned Veterans Law 
Judge, indicates that the veteran worked on planes that he 
speculated may have contained herbicides, but the veteran 
himself has not stated that he specifically witnessed any 
herbicides or herbicide residuals in any of the aircraft he 
worked on; the veteran only thinks that any of the planes he 
worked on could have had herbicides as cargo, or herbicide 
residuals from a previous spillage.  In February 2002, the RO 
specifically requested the service department to corroborate 
the veteran's claim of herbicide exposure.  The service 
department responded that there were no records of the 
veteran's exposure to herbicides.  As such, the Board finds 
that service connection for diabetes, on a presumptive basis 
due to exposure to herbicides is not warranted, as the 
evidence does not show exposure to herbicides.

The Board also finds the service connection for diabetes 
mellitus is not warranted on a direct basis.  In this regard, 
the Board notes that the veteran's service medical records 
are completely negative for complaints of, or treatment for, 
diabetes.  Furthermore, the evidence of record does not show 
that the veteran was diagnosed with diabetes until 1998, 21 
years after the veteran's separation from service.  Thus, 
with no objective evidence having been presented to show that 
the veteran was diagnosed with diabetes in service, or 
earlier than 21 years after his separation from service, and 
with no evidence having been presented linking the veteran's 
diabetes either directly to service, or to alleged herbicide 
exposure, the Board finds that the preponderance of the 
evidence of record is against the grant of service connection 
for diabetes.  

Entitlement to service connection for peripheral neuropathy 
of the feet, to include as secondary to diabetes.

As discussed above, the Board has found that service 
connection for diabetes is not warranted.  Therefore, service 
connection for peripheral neuropathy of the feet, as 
secondary to diabetes, must also be denied.  However, the 
veteran could still be granted service connection for 
peripheral neuropathy of the right or the left foot on a 
direct basis.  In this regard, the Board notes that the 
evidence of record does not indicate that the veteran's 
peripheral neuropathy of the right and left foot is related 
to service.  Initially, the Board notes that the veteran's 
service medical records are negative for complaints of, or 
treatment for, any form of peripheral neuropathy; the report 
of the veteran's separation examination dated March 1997 
noted the veteran's lower extremities, feet, and neurologic 
system to be normal.  Furthermore, the evidence of record 
does not reflect that peripheral neuropathy was clinically 
identified until 1998, approximately 21 years after the 
veteran's separation from service.  Thus, with no objective 
evidence having been presented to show that the veteran was 
diagnosed with peripheral neuropathy in service or earlier 
than 21 years after his separation from service, the Board 
finds that the preponderance of the evidence of record is 
against the grant of service connection for peripheral 
neuropathy of the left or right foot.  


Entitlement to service connection for hypertension, to 
include as secondary to diabetes.

As discussed above, the Board has found that service 
connection for diabetes is not warranted.  Therefore, service 
connection for hypertension, as secondary to diabetes, must 
also be denied.  However, the veteran could still be granted 
service connection for hypertension on a direct basis.  
However, in this regard, the Board notes that the evidence of 
record does not indicate that the veteran's hypertension is 
related to service.  Initially, the Board notes that the 
veteran's service medical records are negative for complaints 
of, or treatment for, hypertension.  The report of the 
veteran's separation examination dated March 1977 notes a 
blood pressure of 120/76, a normal reading.  Furthermore, the 
medical evidence of record does not show that the veteran was 
diagnosed with hypertension until 2001, 24 years after the 
veteran's separation from service.  Thus, with no objective 
evidence having been presented to show that the veteran was 
diagnosed with hypertension in service or earlier than 24 
years after his separation from service, the Board finds that 
the preponderance of the evidence of record is against the 
grant of service connection for hypertension.  

Entitlement to service connection for decreased vision, to 
include as secondary to diabetes.

As discussed above, the Board has found that service 
connection for diabetes is not warranted.  Therefore, service 
connection for decreased vision as secondary to diabetes must 
also be denied.  However, the veteran could still be granted 
service connection for decreased vision on a direct basis.  

In this regard, the Board notes that the veteran's service 
entrance examination dated August 1974 notes the veteran to 
have 20/20 vision in both eyes.  The veteran was seen once in 
service for his eyes, in July 1975, at which time he appears 
to have been treated for a refractive error; the veteran at 
that time noted problems with his eyes beginning at age six.   
The veteran's separation examination dated March 1977 noted 
that the veteran's pupils had a marked difference in size, 
and noted the veteran to have distant vision of 20/25 in the 
right eye, and 20/70 in the left eye, and near vision of 
20/20 in the right eye, and 20/100 in the left eye.  The 
	veteran does not appear to have been seen again for eye 
problems until May 2005, when his eyes were evaluated as part 
of his treatment for diabetes.  The veteran at that time 
noted no significant ocular problems to date, but did note a 
history of "lazy eye".  The veteran was found to have 
diagnoses of esotropia, anisometropia, myopia and presbyopia.  
Esotropia, though it may have been present since childhood, 
was not identified in service or for many years thereafter.  
Presbyopia, myopia, and anisometropia are refractive errors 
of the eye, and are not disabilities for VA purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9.  With no evidence having been 
presented to show that the veteran has a current acquired eye 
disability for VA purposes, that had its onset or increased 
in severity in service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for disability exhibited by defective 
vision.



Entitlement to service connection for disability exhibited by 
hypercholesterol, to include as secondary to diabetes.

As discussed above, the Board has found that service 
connection for diabetes is not warranted.  Therefore, service 
connection for disability exhibited by hypercholesterol, as 
secondary to diabetes, must also be denied.  However, the 
veteran could still be granted service connection on a direct 
basis.  However, in this regard, the Board notes that the 
evidence of record does not indicate that disability 
exhibited by hypercholesterol is related to service.  
Initially, the Board notes that the veteran's service medical 
records are negative for complaints of, or treatment for, 
disability exhibited by hypercholesterol.  In fact none has 
been identified in the available post service clinical 
records.  Furthermore, an elevated cholesterol level 
represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).

Therefore, hypercholesterol alone is not a "disability" for 
VA compensation benefits purposes.  Accordingly, service 
connection will be denied for this claimed condition.  
Currently, the veteran does not allege that he has any other 
disability due to hypercholesterol.  If the veteran develops 
a disability that he believes is related to 
hypercholesterolemia, he is free to file a claim for service 
connection for such disability.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the feet, to include as secondary to diabetes, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to diabetes, is denied.

Entitlement to service connection for disability exhibited by 
decreased vision, to include as secondary to diabetes, is 
denied.

Entitlement to service connection for disability exhibited by 
hypercholesterol to include as secondary to diabetes, is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


